Citation Nr: 1456314	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1979, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in Philadelphia, Pennsylvania that determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  The RO in Winston-Salem, North Carolina, currently has jurisdiction of this case.

In an October 2010 decision, the Board determined that new and material had been submitted to reopen the previously denied claim for service connection for PTSD.  The Board then remanded the claim for further development in order to obtain verification of the Veteran's claimed stressors and to provide him with a VA examination.  In May 2012, the Board remanded the Veteran's claim for another VA examination.  In January 2013, the Board denied the claim for service connection for PTSD.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated the Board's January 2013 decision, and remanded the case to the Board.  

Additional evidence was received from the Veteran in November 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The Board notes that a review of the Veteran's electronic VBMS claims file reflects that the Agency of Original Jurisdiction (AOJ) is currently processing other claims recently submitted by the Veteran.  These issues are not before the Board.


FINDINGS OF FACT

The competent and probative evidence is in relative equipoise as to whether the Veteran has PTSD due to service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

The Board notes that the Veteran's service treatment records were not of record at the time of its prior January 2013 decision, but have since been located and associated with the file.

Analysis

In its February 2014 memorandum decision, the Court found that in the Board's January 2013 decision, the Board had selectively relied on the qualifications of the various VA health professionals who had examined the Veteran at different times, and in determining which opinion was entitled to greater probative weight.  The Court vacated the Board's prior decision, and found that remand was required for the Board to properly weigh the evidence of record.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran seeks service connection for PTSD, which requires a medical diagnosis in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity," a VA or VA-contracted psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3). 

For purposes of this section, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active service in the U.S. Air Force from March 1967 to January 1979, and had lengthy subsequent reserve service in the U.S. Air Force Reserve, retiring in early November 1995.  His primary military occupational specialty during active service was as a weapons system officer.

The Veteran's in-service stressors of being under fire at his airbase in Vietnam and while flying in jets in Vietnam during service have been conceded by the AOJ, based on a March 2012 response by the Air Force Historical Research Agency.

Service treatment records dated from 1969 to 1995 are entirely negative for complaints, treatment or diagnosis of PTSD.

As noted in the prior Board decision, the Veteran has undergone multiple VA and private examinations to determine whether or not he has a current diagnosis of PTSD, and the examiners have provided conflicting opinions on this point.

In June 1983, a private physician diagnosed mild depression which was situational.

A September 1988 VA mental hygiene note reflects a diagnosis of chronic PTSD.  The Veteran underwent psychological testing in September and October 1988.  He was referred for this psychology consult based on his long history of difficulties with interpersonal relationships.  Prior to testing, the provisional diagnosis was rule out mixed personality disorder with narcissistic features.  After psychological testing was conducted, the examiner indicated that although the Veteran's test profile was not one typically associated with PTSD, it would not be inconsistent with the clinical impression of PTSD, with features of interpersonal distrust and excessive sensitivity as well as hostility and resentment.  In January 1992, the Veteran was diagnosed with depressive symptoms, rule out major depressive episode, past history of PTSD.  In March 1992, he was diagnosed with major depressive episode, and a history of PTSD.

On VA psychological examination in November 1992, psychological testing and an examination were performed, and the examiner, a psychologist, diagnosed dysthymia, secondary, late onset, and personality disorder not otherwise specified (NOS).  He found that PTSD was not shown.

The Board observes that the Veteran's service treatment records from his lengthy period of reserve service from the late 1970s until November 1995 are on file.  During multiple periodical physical examinations performed during this period, a psychiatric disorder was not diagnosed, and the Veteran specifically denied any psychiatric complaints on several reports of medical history, including in October 1993.  Meanwhile, he was concurrently, if intermittently, reporting psychiatric complaints to VA medical providers, and seeking service connection for PTSD.  Moreover, his service personnel records show that he was successfully performing in his position, and ultimately retired from the Air Force Reserve at a high rank.  This conflicting evidence calls his credibility regarding his PTSD symptoms into question.

A private licensed psychological associate, L.G., M.A., L.P.A., saw the Veteran in 2007 and 2008, and diagnosed PTSD based on his Vietnam experiences.

On VA compensation examination in April 2011, the examiner found that the criteria for a diagnosis of PTSD were not met.

The May 2012 VA examiner also found that the psychological evidence did not establish a diagnosis of PTSD under the DSM-IV criteria. The examiner explained that the stressors reported by the Veteran were described in a vague and generalized manner and were thereby not adequate to support a diagnosis of PTSD.  Furthermore, he concluded that the Veteran's medical history indicated that he did not have PTSD.

Recently, the Veteran's representative has submitted two private medical opinions dated in November 2014 by W.P.K., Jr., Ph.D., and A.L.G., LPCC-S, who interviewed the Veteran together.  Dr. K. and Ms. G. both submitted medical opinions diagnosing PTSD and linking it to the Veteran's Vietnam experiences.  Both indicated that they had reviewed the Veteran's claims file and medical records, and commented on relevant records.  They disputed the findings shown in some of the prior examinations.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board notes that there have been many inconsistencies in the Veteran's descriptions of his reported psychiatric symptoms throughout the extensive history of this claim, that there have been long periods during which the Veteran did not report psychiatric symptoms or receive treatment for same (despite seeking treatment for multiple other medical conditions), and that multiple competent VA examiners found that the Veteran did not have a current diagnosis of PTSD.  However, the Veteran now has a current diagnosis of PTSD, and has consistently reported stressors in service that some examiners found sufficient to produce PTSD.  Some of the Veteran's reported in-service stressors have been corroborated, and are consistent with his duties as a weapons system officer.  

Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran has current PTSD that was caused by a corroborated in-service stressor.  Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

ORDER


Service connection for PTSD is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


